       Case 2:20-cr-00111-WBS Document 52 Filed 04/01/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Fax: (916) 498-5710
     Noa_oren@fd.org
5
     Attorneys for Defendant
6    HASAN RASHEED McCAULIE
7
                                     UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )    No. 2:20-cr-00111-WBS
                                                    )
11                    Plaintiff,                    )    STIPULATION AND ORDER TO MODIFY
                                                    )    SPECIAL CONDITION OF RELEASE
12          v.                                      )
                                                    )    Judge: Hon. William B. Shubb
13   HASAN RASHEED McCAULIE,                        )
                                                    )
14                   Defendant.                     )
                                                    )
15                                                  )
16           IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
17   America, and defendant HASAN RASHEED McCAULIE, through their respective attorneys
18   that the release conditions imposed on Mr. McCaulie on December 4, 2020 (Docket 29), will be
19   modified as follows:
20           16.     HOME DETENTION: You must remain inside your residence at all
             times except for employment; education; religious services; medical, substance
21           abuse, or mental health treatment; attorney visits; court appearances; court
             ordered obligations; or other essential activities pre-approved by the pretrial
22           services officer. Essential activities include haircuts, DMV appointments, banking
             needs, or other activities that cannot be completed by another person on your
23           behalf, and with prior approval chores outside the home as needed weekly.

24           The proposed modification is supported by his Pretrial Services Officer. The amended

25   conditions are attached as Exhibit A.

26           All other conditions shall remain in force.

27                     Remainder of page intentionally left blank. Signatures to follow.

28
      Stipulation and Order to Modify Special           -1-      United States v. McCaulie, 2:20-cr-0011-WBS
      Condition of Release
      Case 2:20-cr-00111-WBS Document 52 Filed 04/01/21 Page 2 of 3



1    DATED: March 31, 2021                      HEATHER E. WILLIAMS
                                                Federal Defender
2
3                                               /s/ Noa E. Oren
                                                NOA E. OREN
4                                               Assistant Federal Defender
                                                Attorney for HASAN RASHEED McCAULIE
5
6    DATED: March 31, 2021                      PHILLIP A. TALBERT
                                                Acting United States Attorney
7
                                                /s/ Vincenza Rabenn
8                                               VINCENZA RABENN
                                                Assistant U.S. Attorney
9
                                                Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Modify Special     -2-       United States v. McCaulie, 2:20-cr-0011-WBS
      Condition of Release
       Case 2:20-cr-00111-WBS Document 52 Filed 04/01/21 Page 3 of 3


                                                   ORDER
1
             The following release conditions imposed on Mr. McCaulie on December 4, 2020
2
     (Docket 29), will be modified to remove:
3
4            16.     HOME DETENTION: You must remain inside your residence at all
             times except for employment; education; religious services; medical, substance
5            abuse, or mental health treatment; attorney visits; court appearances; court
             ordered obligations; or other essential activities pre-approved by the pretrial
6            services officer. Essential activities include haircuts, DMV appointments, banking
             needs, or other activities that cannot be completed by another person on your
7            behalf, and with prior approval chores outside the home as needed weekly.
     All other conditions shall remain in force.
8
9    Dated: March 31, 2021

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Modify Special       -3-        United States v. McCaulie, 2:20-cr-0011-WBS
      Condition of Release
